Citation Nr: 0213487	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  95-41 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis 
secondary to a skull fracture disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
organic brain syndrome (OBS) due to a skull fracture.


REPRESENTATION

Appellant represented by:	David R. Trussell, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from November 1957 to October 
1960.

This appeal arises from rating decisions from the Department 
of Veterans Affairs (VA) North Little Rock, Arkansas Regional 
Office (RO).

This case was remanded in January 1992, November 1992, August 
1994, and January 1998 for further development.  The case has 
been returned to the Board. 

In August 1991 and July 1997, hearings were held at the RO 
before Members of the Board, including the undersigned who is 
a Member of the Board rendering the final determination in 
this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 2002).  Transcripts of the hearings are in the 
file.  The Members who held the initial hearing are no longer 
at that Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issues of entitlement to 
service connection for ulcerative colitis secondary to 
service connected skull fracture disability and the initial 
rating to be assigned for OBS has been obtained by the RO.

2.  Ulcerative colitis was first shown several years 
following separation from service.  It is not at least as 
likely as not that ulcerative colitis is related to the 
veteran's service nor is it shown to be related to any in-
service occurrence or event.  

3.  There is no showing that ulcerative colitis is 
etiologically related to or being aggravated by a service 
connected skull fracture disability.

4.  Since service connection was granted, the veteran's OBS 
has resulted in definite and no greater social and industrial 
impairment under the criteria in effect prior to November 7, 
1996.  These criteria are for application based on the date 
of the claim in 1992.  These criteria are, in this case, more 
favorable to the veteran than the "new" criteria.

5.  The veteran's OBS is productive of mild occupational and 
social impairment.  There is no objective showing of such 
occupational and social impairment with reduced reliability 
and productivity due to, for example, flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, forgetting to complete tasks or only 
retention of highly learned material showing impairment of 
short and long term memory, impaired judgment and abstract 
thinking, or disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships due to the service connected OBS.


CONCLUSIONS OF LAW

1.  Ulcerative colitis was not incurred in or aggravated by 
service, nor is it shown to be proximately due to, the result 
of, or aggravated by service connected disability.  38 
U.S.C.A. §§ 1131, 5103A (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2001).

2.  The criteria for a rating in excess of 30 percent for 
organic brain syndrome due to a skull fracture have not been 
met under the old or revised regulations.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(as in effect prior and subsequent to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims for service connection for ulcerative colitis and 
increased rating for OBS.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him as 
to these issues.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  
In this regard there has been notice as to information 
needed, treatment records have been obtained, examinations 
have been provided, Social Security Administration records 
have been received, and there have been rating decisions and 
a statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  These regulations provide no additional duties, 
are not more favorable to the veteran than the statute, and 
are satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.  

The veteran and his representative through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decisions, the statement of the case (SOC), the supplemental 
statements of the case (SSOC), and letters sent to the 
veteran collectively informed the veteran of what evidence he 
must obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should or could be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

1.  Entitlement to service connection for ulcerative colitis 
secondary to the skull fracture disability.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 and 
Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  Additionally, 
service connection will be granted for a disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a). 

The evidence in this case shows that in service, in January 
1959, the veteran was seen with pain in the right abdomen, 
there was no nausea, vomiting, or irregularity of bowels, and 
the veteran was provided medication.  On separation 
examination in September 1960, no complaints or diagnosis of 
a gastrointestinal disability were made.  In service, the 
veteran sustained a skull fracture and by rating action of 
October 1989, service connection for organic brain syndrome 
with headaches, occasional tinnitus, and dizziness as a 
result of a blow to the head was granted.  

On VA examination in January 1961, no complaints related to a 
gastrointestinal disability were made, on examination, there 
was no ulcer history, the abdomen was ovoid with no palpable 
masses, tenderness, viscera outlined or increased muscular 
rigidity.  There were no hemorrhoids, fissures, strictures, 
or prolapse present.  

VA treatment records beginning in July 1980 shows the veteran 
was seen with a history of ulcerative colitis in 1974.  He 
was in remission after being treated on medication until 
March 1980.  

Private treatment records show that the veteran had an 
ileostomy in 1984, with all of his colon, rectum, and large 
intestine removed.  He had worn a bag subsequently.

In a report prepared for the veteran's attorney in August 
1992, J. A., M.D., discussed that based on medical 
literature, there was no evidence that inflammatory bowl 
disease is caused by psychological effects.  The cause was 
not known.  A review of the veteran's treatment records shows 
that he had depression.  The ulcerative colitis developed 
some years after the injury in service and it had contributed 
to the depression but the ulcerative colitis was not 
specifically caused by the depression. 

In an additional report to the veteran's attorney in November 
1993, Dr. A. stated that in the previous letter in August 
1992, several pieces of literature were quoted in which it 
was noted that the basic cause of ulcerative colitis or 
Crohn's disease is not actually known.  It is difficult to 
relate his current disability to the injury, however, he 
developed a severe depression as a result of his injuries, it 
is quite possible that the depression could be a severe 
contributing factor to the ulcerative colitis.  It was felt 
that although we can not directly relate the immune system 
deficiency to his head injury, we certainly can relate all 
the ulcerative colitis as a result of chronic depression 
which was caused by his injury and in that way it may be 
assumed that the ulcerative colitis is a result of his head 
injury which he received in military service.  

Received were August 1981 and September 1981 reports from H. 
L., Ed.D., a vocational consultant and licensed psychologist, 
where he reported that the veteran the veteran's inability to 
handle fear, anger and anxiety, and his driving 
perfectionistic way of life was a major factor in the 
etiology of his ulcerated colitis.  

In a February 1999 VA examination, the examiner, a medical 
doctor, based on examination of the veteran, review of the 
claims folder, and all available medical records, reported 
that the veteran's history was that he started having 
problems with rectal bleeding in the late 1960s and 
apparently a diagnosis of ulcerative colitis was established 
around 1972.  He continued having problems and had surgery 
with a total colectomy and an ileostomy performed.  He now 
wore an ileostomy bag that he changed about twice a week.  He 
had a closed head trauma and organic brain syndrome during 
his military time.  The examiner commented that ulcerative 
colitis is a chronic inflammatory disease of the large bowel.  
The cause of ulcerative colitis is unknown.  There is no 
evidence that closed head trauma is associated with or 
causative in the development of ulcerative colitis.  While 
ulcerative colitis, obviously, in patients can cause elements 
of stress and depression as a result of the disease itself 
with the associated rectal bleeding, frequent diarrhea, and 
requirements leading to surgery, stress and depression are 
not causative in the development of ulcerative colitis.  The 
doctor concluded that this veteran's ulcerative colitis as in 
other people, etiology remains unknown.  He has had a total 
colectomy and he now has a permanent ileostomy, and he seems 
to be doing quite well from the gastrointestinal point of 
view.  In summary, there was no medical relationship between 
his closed head trauma and the subsequent development of 
ulcerative colitis.  While his ulcerative colitis, prior to 
his surgery may have led to some elements of stress and 
depression, these factors are not considered causative in the 
development of ulcerative colitis.  

A VA neurologist in a February 1999 report stated that he was 
unaware of any established scientific relationship between 
head trauma or organic brain syndrome and ulcerative colitis.

In an October 1999 report, N. L., Ph.D., a clinical 
neuropsychologist stated that it was her professional opinion 
that the permanent brain injury the veteran sustained has had 
an adverse effect on the veteran's personal life over the 
years.  The ulcerative colitis he acquired may have been the 
result of his inability to deal with the emotional stresses 
at work and at home as a result of his brain injury.  

The veteran has reported on several VA and private treatment 
records that he would have flare ups of his ulcerative 
colitis when he was under stress.

In this case the veteran currently has a diagnosis of 
ulcerative colitis.  There is no showing of onset of this 
disability until at least the late 1960s.  There is no 
competent evidence demonstrating that this disability was 
incurred in service or within one year of the veteran's 
discharge from service.  

Further, the veteran's contention is that the skull fracture 
disability he sustained in service and the subsequent 
disability related to this, namely organic brain syndrome 
caused his current ulcerative colitis.  Organic brain 
syndrome due to head trauma has been service connected.  In a 
VA medical opinion from a VA physician in February 1999, upon 
review of the record and based on medical literature, it was 
indicated that there is no evidence that organic brain 
syndrome causes ulcerative colitis.  

The Board finds that the February 1999 VA medical opinion 
constitutes significantly probative evidence inasmuch as it 
entails a comprehensive review of the veteran's medical 
history performed by a medical doctor and is based on a 
review of medical literature.  As to the opinions by two 
psychologists and Dr. A. determining that the veteran's 
ulcerative colitis was caused by the skull fracture 
disability, the psychologists are not medical doctors and as 
such the opinions are not as competent medical nexus 
opinions, and Dr. A.'s subsequent opinion in November 1993 
that the skull fracture disability caused the ulcerative 
colitis is a different opinion than he previously provided in 
August 1992 and the August 1992 opinion is accompanied by 
medical treatise support and the November 1993 opinion is 
not.  Therefore, these opinions have diminished probative 
value.  While the Board has considered the veteran's and his 
spouse's testimony and contentions, they do not constitute 
competent evidence with respect to medical causation, 
diagnosis, and treatment.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Pursuant to Gabrielson v. Brown, 7 Vet. App. 36 (1994), the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
In doing so, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for ulcerative colitis secondary to service connected skull 
fracture disability.

Additionally, the Board has taken into consideration the case 
of Allen v. Brown, 7 Vet. App. 439 (1995), wherein the United 
States Court of Appeals for Veterans Claims held that the 
term "disability" as used in 38 U.S.C.A. § 1110 (West Supp. 
2001), refers to impairment of earning capacity, and that 
such definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when a veteran incurs a nonservice-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability prior to incurring the disability.  However, in 
this case, as noted by the VA physician in the February 1999 
medical opinion, there is no medical evidence that veteran's 
ulcerative colitis is caused by organic brain syndrome.  
Therefore, there is no showing that there is additional 
impairment caused by the service-connected disability related 
to the skull fracture.  

Even if there were occasional flare-ups related to stress, 
there is no showing that the disorder was made permanently 
worse (aggravated) by those flare-ups.  As such, there is no 
basis for a grant of secondary service connection under 
Allen.

Therefore, as noted, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for ulcerative colitis.

2.  Entitlement to an evaluation in excess of 30 percent for 
organic brain syndrome (OBS) due to a skull fracture.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that there is a distinction between an 
original rating and a claim for an increased rating.  The 
Court also held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  As the issue in this 
case involves a rating assigned in connection with a grant of 
service connection, the Board will follow the guidance of the 
Fenderson case in adjudicating the claim.

The veteran is service connected for organic mental disorder 
with headaches and dizziness as a result of a blow to the 
head, with an evaluation of 30 percent assigned effective 
from October 5, 1989, under Diagnostic Code (DC) 9304 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, for 
dementia due to head trauma.  The regulations pertaining to 
rating psychiatric disabilities were revised effective 
November 7, 1996.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 30 
percent evaluation required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, and 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation required that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating was 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1995). 

In Hood v. Brown, 4 Vet. App 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms used under the old criteria in rating 
psychiatric disabilities were "quantitative" in character.  
The Board was invited to "construe" the term "definite" in 
a matter that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for it decision.  38 
U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous and moderately large in 
degree."  It represents a degree of social and industrial 
that is "more than moderate but less than large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93) (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (2001) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).    30

38 C.F.R. § 4.130, Diagnostic Code 9304 (2001).  

The evidence in this case includes VA and private treatment 
records and examination reports that show that the veteran 
has depression related to his physical problems, including 
ileostomy in the 1980s.  The veteran has reported that he 
would write notes to himself as reminders of appointments.  
He denied being lost or confused.  He denied suicidal intent, 
although he had some suicidal ideation although not as bad as 
prior to the ileostomy.  He has sleep problems related to 
physical problems.  He denied anhedonia.  He said if he did 
not keep busy, he would become depressed.  He reported a 
relationship with his spouse that was as good as could be 
expected.  He did numerous chores around the house.  On 
examinations, communicative ability was functional and 
affective range was full.  In spite of documentation of 
complaints of memory difficulty, the veteran had impressive 
recall of his medical history to include names of various 
practitioners and individuals.  The veteran's thought 
processes and associations were logical and tight and no 
loosening of associations was noted.  The veteran was 
oriented in all spheres.  Hallucinations were not complained 
of and no delusional material was noted during examination.  
The veteran's insight was adequate as was his judgment.  
Psychiatric diagnoses have included dysthymic disorder, not 
primarily related to cognitive disorder, and cognitive 
disorder, not otherwise specified.  The GAF in October 1994 
was 41-50.  The GAF in April 1998 was 60, mild impairment in 
social and vocational functioning.  The GAF in April 1999 was 
60, due solely to the cognitive disorder.   

A recent VA psychological examination in May 1998 included 
review of the claims file, and noted that prior examinations 
did not show decline in activities of daily living as a 
result of neuropsychological deficiencies and denied 
prominent deficits in academic achievement, general 
intellectual functioning, or memory.  The impressions were 
chronic dysthymia, dating back to the early 1980s and 
associated with life altering changes and vocational 
disability, and mild organic brain syndrome chronic 
associated with history of traumatic brain injury with chief 
deficits found in higher level reasoning and problem solving, 
psychomotor speed, and motor efficiency.

On a VA neurological examination in February 1999, after 
examination, the examiner reported that the veteran had 
evidence on examination of a mild distal symmetrical sensory 
peripheral neuropathy involving both lower extremities.  
Otherwise, his neurological examination is completely within 
normal limits.  Specifically the examiner could not identify 
any neurological pathology involving he left side of the body 
due to organic brain syndrome disability or any other 
etiology.  This was not at all present.

At the VA examination in April 1999, the examiner reported 
that the veteran demonstrated throughout this decade mild 
impairment in social and vocational functioning as a direct 
consequence of the psychiatric disorder, cognitive disorder, 
not otherwise specified, as diagnosed.  Although the veteran 
did not display any cognitive impairment during this 
examination, results of a previous neuropsychological 
evaluation and examinations conduction prior to that all 
suggested relatively mild cognitive dysfunction.  There was 
some evidence of depression which had been noted on previous 
examination.  It was thought that the depression was rather 
mild and not linked specifically to the traumatic brain 
injury.  He appears to have been reasonably well until he got 
to the point where he was unable to work following his 
surgery in 1984.  

The veteran's GAF has been 41 to 50 in October 1994 and 60 in 
1998 and 1999.  The criteria to determine the correct score 
on this scale are found in the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS.  A score between 41 and 50 contemplates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score between 51 and 60 contemplates 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupation, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). 

The Board notes that an examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is to be considered but is not determinative of the 
percentage rating to be assigned.  38 C.F.R. § 4.130 (1996); 
38 C.F.R. § 4.126 (2001); VAOPGCPREC 10-95.  

The evidence additionally shows that the veteran is 
unemployed and receives Social Security disability payments 
due to ulcerative colitis, with ileostomy, hearing loss, and 
depression.  The evidence shows the depression is primarily 
related to the ileostomy rather than the OBS.  Further, the 
overall symptomatology described in the examination reports 
shows mild psychiatric disability, including the examination 
report in October 1994 that described that same 
symptomatology and diagnosis as described in the more recent 
examinations where a GAF of 60 and mild diagnosis of both 
depression and OBS was provided.  There is additionally no 
showing, as reported in the February 1999 VA examination, of 
a neurological disability associated with the service 
connected OBS.  As such, the Board finds the symptomatology 
of the veteran's OBS more nearly approximates the 30 percent 
evaluation currently assigned rather than a higher 
evaluation.

The veteran and his spouse report that he has increased anger 
and does not socialize although that is also due to the 
ileostomy.  Moreover, his social impairment is significant 
only as it affects his industrial impairment.  38 C.F.R. 
§ 4.129 (1996); 38 C.F.R. § 4.126 (2001).

Here, the evidence, as a whole, demonstrates that the veteran 
suffers from no more than a definite degree of social and 
industrial impairment or occupational and social impairment 
due to his service connected OBS and his disability picture 
is consistent with the currently assigned 30 percent 
evaluation.  Moreover, the evidence does not support a rating 
in excess of 30 percent during any distinct period of time 
while the appeal has been pending.  Fenderson v. West, 12 
Vet. App. 119 (1999) 

In summary, when consideration is given to the veteran's 
symptomatology and to his occupational and social functioning 
due to the service connected OBS, a rating of 30 percent, but 
no higher, under the old criteria for rating psychiatric 
disorders is warranted; and the veteran does not meet the 
requirements for a rating in excess of 30 percent under the 
revised regulations. 

While the Board has considered the veteran's and his spouse's 
testimony and contentions, they do not constitute competent 
evidence with respect to medical causation, diagnosis, and 
treatment.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The preponderance of the evidence is against the claim for an 
increased rating.  The evidence is not so evenly balanced as 
to give rise to a reasonable doubt.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for ulcerative colitis 
secondary to the skull fracture disability is denied.

Entitlement to an evaluation in excess of 30 percent for 
organic brain syndrome (OBS) due to a skull fracture is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

